Citation Nr: 0724159	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the L-1 vertebra, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for a mental disorder, 
claimed as depression, secondary to service-connected low 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and December 2003, November 2004, 
and July and August 2005 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The increased rating issue was previously remanded by the 
Board in order to ensure that the veteran was afforded the 
due process rights to which he was entitled under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)).  

(Consideration of the veteran's claims for service connection 
for PTSD, hepatitis C, and for TDIU is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The residuals of fracture of the veteran's L-1 vertebra 
are currently evidenced by lumbosacral spine flexion to 70 
degrees, extension to 15 degrees, and normal range of motion 
bilaterally in rotation and lateral flexion; there is 
demonstrable wedge deformity of the L1 vertebra.  

2.  The veteran does not have a mental disorder that is 
caused or made worse by service-connected low back 
disability.  

3.  By May 1998 and September 1999 rating decisions, the RO 
denied service connection for a hepatitis C; the veteran did 
not appeal the denials.  

4.  The evidence received since the September 1999 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for residuals of 
fracture of the veteran's L-1 vertebra have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5292, 5295 (2003); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5235 (2006).

2.  The veteran does not have a mental disorder that is 
secondary to a service-connected low back disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).

3.  The September 1999 rating decision that denied a claim to 
reopen service connection for hepatitis C is final, and new 
and material evidence sufficient to reopen the veteran's 
claim has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 2002 and Supp. 2007); 38 C.F.R. § 20.1103 (1999); 
38 C.F.R. §§ 3.102, 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, October 2003, July 2004, March 2005, and November 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO's initial adjudication of the 
appellant's claims, any timing errors have been cured in the 
process of the previous remand and RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the specific benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran submit any evidence he had 
pertaining to his claims.  The RO also provided a statement 
of the case (SOC) for each appealed claim, and three 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  The January 
2006 VCAA notification also apprised the veteran of the 
changes in the criteria for evaluating disabilities of the 
spine, and of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  Spine

The veteran was service connected for residuals of fracture 
of the L-1 vertebra, by a rating decision dated in October 
1987, which rated the disability as 10 percent disabling.  It 
is his only service-connected disability.  The rating was 
subsequently increased to 40 percent in November 1995 under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1995) (lumbosacral 
strain).  The veteran submitted a claim for an increased 
rating in January 2002.  

A September 1995 VA x-ray examination of the spine revealed 
mild posterior wedging of the interspace(s) between L4-L5, 
and an old compression deformity of L1.  The radiologist's 
impression was mild compression deformity of L1.  

Another VA spine examination, given in September 1999, showed 
curvatures of the spine were all normal.  Muscle strength was 
+5/5 bilaterally, and deep tendon reflexes were +2/4 in lower 
and upper extremities.  Sensation was grossly intact.  Range 
of motion testing of the lumbar spine revealed forward 
flexion to about 60 degrees, limited by pain.  Extension was 
to 15 degrees, also limited by pain.  The report of a CT scan 
of the lumbar spine was correlated with x-rays taken in 
September 1998, and showed a slight wedging of the first 
lumbar vertebral body, mild prominence of legamentum flavum 
due to degenerative changes, and minimal bulging of the disc 
material at the L4-L5 and L5-S1 levels.  There was no 
evidence of spinal canal stenosis or herniation of the 
nucleus pulposus.  The examiner concluded that the 
examination revealed moderate low back pain that created 
moderate limitation in daily activity, but also concluded 
that this disability should not limit the veteran from being 
"fairly functional" for a light duty type of job.  The 
examiner also noted that it seemed that the veteran was more 
limited by his psychiatric disorders than by his chronic low 
back pain.  

The veteran was afforded another VA examination in March 
2003.  X-ray examination reported that there were 
degenerative changes involving the lumbosacral spine, that 
there was wedge deformity of the first lumbar vertebral body, 
and that there had been no significant progression from the 
September 1998 x-ray examination.  The examiner found that 
the veteran's back was normal in appearance with very minimal 
curvature of the lumbar spine to the right.  Range of motion 
testing revealed that flexion was to 62 degrees, with normal 
being noted as from 75 to 90 degrees.  Lateral bending was 
measured as eight degrees to the right, and five degrees to 
the left, with normal being noted as 35 degrees.  Cranial 
nerves II-XII were grossly intact, and the veteran was able 
to move all extremities.  The examiner noted that, in her 
opinion, the veteran was not fully cooperating with the 
examination.  For example, when checking muscle strength in 
the veteran's legs he demonstrated no strength at all, which 
was said to be inconsistent with the muscle mass noted in the 
veteran's legs and his ability to walk, raise himself from a 
sitting position, or step up on the step of the examination 
table.  

The veteran was afforded another spine examination in October 
2004.  X-ray examination revealed an overall appearance 
similar to the results of the March 2003 examination.  After 
reporting an extensive history provided by the veteran, the 
examiner noted that when examining the veteran's back he was 
more guarded than when he was not specifically being 
observed.  For example, he was able to move much freer when 
getting dressed or when other parts of the body were being 
examined.  The veteran was also able to bend to 90 degrees 
without difficulty for a rectal examination.  There was also 
no sign or symptoms of pain, discomfort, or fidgeting during 
the 30 minutes the veteran sat in a chair for his examination 
interview.  

Range of motion testing of the lumbosacral spine revealed 
forward flexion to 80 degrees initially, and then to 90 
degrees for the next two repetitions.  There were no signs of 
fatigability with repetitive motion.  Extension was to 30 
degrees actively and repetitively without signs of 
fatigability, pain, or discomfort.  Lateral flexion and 
rotation were to 30 degrees bilaterally, actively and 
repetitively without signs of fatigability, pain, or 
discomfort.  

Neurological examination revealed deep tendon reflexes of 2+, 
and equal to bilateral brachioradialis, knee and ankle jerks.  
He was able to rise on his toes and heals without any 
difficulty, and was able to redress himself after examination 
without any difficulty.  Sensation was intact to bilateral 
lower extremities.  Cranial nerves II through XII were 
grossly intact with facial movements being symmetrical and 
shoulder shrug equal.  

In response to specific questions asked by the RO, the 
examiner noted that, based on the fact that the veteran had 
full range of motion on this examination, with only 
subjective complaints of pain, discomfort, and stiffness, 
without any observed loss of function, there was no evidence 
to suggest that the veteran's compression fracture resulted 
in his [in]ability to obtain gainful employment.  The 
examiner suggested that the inability to obtain employment 
stemmed from alcohol and drug abuse, borderline personality 
disorder, hepatitis C, spondylosis of C6-C7, fractured left 
clavicle, peptic ulcer disease secondary to alcoholism, and 
rectal condyloma.  

The veteran was afforded another spine examination, given in 
September 2006.  On examination, there was a loss of lumbar 
lordosis, but no obvious scoliosis or significant kyphosis.  
There was tenderness to palpation over the spinous processes 
throughout the lumber spine.  Pain did not seem to localize 
at the level of L1.  There were also bilateral paravertebral 
muscle spasms associated with significant tenderness and 
guarding.  Range of motion testing revealed flexion to 70 
degrees, associated with pain throughout flexion.  There was 
significant guarding with any range of motion measurements.  
There was no evidence of fatigability related to flexion.  
Extension was to 15 degrees with pain.  Lateral flexion was 
to 30 degrees bilaterally, fairly well tolerated.  Rotation 
was to 30 degrees bilaterally, associated with pain.  There 
was no evidence of further decrease of range of motion or 
joint function limited by pain, fatigue, weakness, or lack of 
endurance or incoordination.  The veteran was able to heel 
and toe walk without difficulty, albeit with some complaint 
of pain.  Sensation was intact throughout the lower 
extremities.  The examiner concluded that, based on this 
examination and review of the x-ray evidence, there was no 
significant adequate pathology to account for the amount of 
pain the veteran described.  She opined, therefore, that the 
veteran's symptoms were more consistent with myofascial pain 
than spine or radicular symptoms.  

The foregoing examination was not completed by an 
orthopedist, as had been requested by the RO, because the 
facility at which the examination was conducted did not have 
an orthopedist on staff.  As a consequence, a review and 
opinion by an orthopedist was requested.  An October 2006 
medical opinion concluded that the medical evidence indicated 
that the veteran's subjective complaints of back pain must be 
attributed to the back injury sustained in service.  This 
physician provided another record review and opinion in 
February 2007, which served to expand on his earlier opinion 
by documenting the evidence on which he relied.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  Here, 
as noted in the examination reports detailed above, the 
effects of pain on use, functional loss, and incoordination 
were taken into account in assessing the range of motion of 
the veteran's lumbar spine.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the supplemental statement 
of the case (SSOC) issued in January 2006.  The changes made 
before January 30, 2003, effective September 23, 2002, 
involve only changes to the rating of intervertebral disc 
syndrome (IVDS), rating this disability based on the 
occurrence of incapacitating episodes.  Since these changes 
involve only IVDS, for which the veteran is not service 
connected, those interim changes need not be addressed in 
deciding this case.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2006).  Because the changes became effective 
during the pendency of the claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Under the old rating criteria, in effect prior to September 
26, 2003, the veteran's residuals of fracture of the L-1 
vertebra was evaluated utilizing the rating criteria found at 
Diagnostic Code 5295, lumbosacral strain.  38 C.F.R. § 4.71a 
(2003).  Here, the veteran's spine is already rated as 40 
percent disabling, the highest rating awardable under 
Diagnostic Code 5295.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating under the old criteria.  
The veteran's residuals of fractured vertebra do not involve 
abnormal mobility requiring a neck brace, or spinal cord 
involvement requiring that he be bedridden.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2003).  However, a Note under 
Diagnostic Code 5285 states that, when there has been 
fracture of a vertebra not involving abnormal mobility 
requiring a neck brace, or spinal cord involvement requiring 
that the veteran be bedridden, the disability should be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebra 
body.  As noted above, the evidence of record shows that 
there is mild compression deformity of L1.  Thus, in addition 
to the 40 percent awarded by the RO under old Diagnostic Code 
5295, which criteria include consideration for muscle spasm, 
the Board finds that a 10 percent award must be added in 
accordance with the provisions of Diagnostic Code 5285.  

The only other diagnostic code possibly offering a rating 
higher than the 50 percent now assigned is Diagnostic Code 
5286.  However, Diagnostic Code 5286 is inapt here because 
there is no ankylosis, either favorable or unfavorable.  
Finally, as noted, the veteran's disability is not IVDS, and 
a higher rating utilizing Diagnostic Code 5293, used for 
rating IVDS, is therefore also not warranted.  In sum, a 
rating higher than 50 percent for lumbosacral strain with 
demonstrable deformity of a vertebral body, is not available 
under any of the old rating criteria.  

An award of the highest rating available under the old 
criteria suggests that consideration should also be given to 
a possible extraschedular rating; however, the Board finds 
that the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The evidence of record does not 
demonstrate that the veteran's service-connected back 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  In this regard, the Board notes that the veteran 
has frequently been hospitalized, but not for his service-
connected back disability.  It is undisputed that the back 
disability would be expected to have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

As noted, the changes to rating disabilities of the spine 
that became effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provide for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  The General Rating 
Formula is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
aria of the spine affected by residuals of injury or disease.  

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Here, the Board notes that the most recent, September 2006, 
VA examination showed flexion to 70 degrees, which, under the 
new rating criteria, warrants only a 10 percent disability 
rating.  In order to warrant a rating higher than the 
currently assigned 50 percent utilizing the new rating 
criteria, there would have to be medical evidence of 
unfavorable ankylosis of the entire spine.  There being no 
such evidence of record, the Board finds that a rating higher 
than the currently assigned 50 percent is therefore also not 
warranted under the new criteria for rating disabilities of 
the spine.  

Chronic orthopedic and neurologic manifestations may be 
evaluated separately, but the Board notes that all of the 
neurological examinations reported in the record show normal 
neurological functions, including the September 2006 
examination.  In short, there is no indication of positive 
manifestations of neurologic impairment.  A rating higher 
than the currently assigned 50 percent therefore is not 
available for the veteran's back disability utilizing either 
the new or the old rating criteria, including by award of a 
separate rating for neurological manifestation.  

III.  Secondary Service Connection for Mental Disorder

A disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  This includes disability made worse 
(aggravated) by service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

The veteran claims that he is diagnosed with depression, that 
it is secondary to his service-connected back disorder, and 
that it therefore should be service connected in accordance 
with the foregoing.  The Board finds that there is no medical 
evidence of record that the veteran has depression or any 
other mental disorder that is secondary to his back 
disability.  

The record contains countless entries related to the 
veteran's ongoing treatment for alcohol and drug abuse, and 
sometimes for what has been identified as depression related 
to his social circumstances.  

A July 1997 psychiatry note shows that the veteran was seen 
due to depression and suicidal ideation related to his 
ongoing relationship with his girlfriend.  He related that 
she had broken up with him the preceding week, and he became 
tearful at the thought of not seeing his daughter again.  He 
reported that he thought that he would rather his daughter 
see him in a coffin than in prison or in restraints, which is 
where he feared he may be going.  

A June 1998 treatment note shows that the veteran stated that 
he had not worked since January 1997.  He stated that he was 
out of work for one month because of liver problems, but did 
not elaborate on the reason for the rest of the time he was 
out of work.  The veteran complained of the poor treatment he 
perceived he was getting at the VA facility, about the poor 
treatment he had received at the hands of his ex-girlfriend, 
and about being asked to leave a substance treatment program.  
The veteran discussed with his interviewer how all of this 
added to his anxiety.  The veteran's anxiety was said to be 
caused primarily by his being homeless and out of work.  

A July 1998 psychiatric note indicates that the veteran 
reported many psychosocial stressors, including an ambivalent 
relationship with his girlfriend who had his four-year-old 
daughter and was currently living with someone else, recent 
jail time and a court appearance for felony charges, and 
having no home.  He was reported to have a long history of 
marijuana abuse and alcohol dependence.  The diagnostic 
impression was major depressive disorder recurrent versus 
substance induced mood disorder (most likely) versus 
adjustment disorder with depressed mood.  Antisocial features 
were also noted.  

A July 2000 discharge note indicated that the veteran had 
been committed by a judge and admitted to a VA treatment 
facility.  The veteran stated that he had been feeling 
depressed for a long time, and had a number of recent 
outbursts at his ex-girlfriend, who made him take care of 
their daughter.  He accused his ex-girlfriend of neglecting 
the daughter, and going out to meet other men, which made him 
angry and led to him overdosing with 20 to 30 pills of Xanax.  
The veteran related that he lived with his ex-girlfriend and 
their daughter, that he drank a 12-pack per week, smoked one 
pack a day, and smoked marijuana three to four times per 
week.  His last cocaine use was reportedly one year prior.  
He reported having been in substance abuse treatment five or 
six times.  He reported that his longest period of sobriety 
had been two years.  On discharge, the veteran's diagnoses 
were alcohol dependence, marijuana dependence, substance-
induced mood disorder, and benzodiazepine overdose while 
intoxicated.  

The veteran was hospitalized in October 2001 with an 
admitting diagnoses of alcohol dependence and depression.  In 
addition to a history of alcohol abuse and having been 
through treatment several times in the past, he also gave a 
history of polysubstance abuse, though he denied any recent 
use of other substances except for occasional marijuana.  He 
reported that his recent emotional stressors included the 
death of his mother to cancer several months earlier, and the 
recent demise of a relationship with his girlfriend.  A 
diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were alcohol abuse and 
dependence; recurrent depression, moderately severe; alcohol 
induced mood disorder; probable marijuana abuse, and history 
of polysubstance abuse including IV methamphetamines.  The 
Axis II (personality disorders and mental retardation) 
diagnosis was antisocial traits.  The Axis III (general 
medical conditions) diagnoses were hepatitis C, history of 
pancreatitis, chronic back pain, gastrointestinal reflux 
disease (GERD), and history of chronic abdominal pain.  In 
Axis IV (psychosocial and environmental problems) the 
examiner noted primary support system, finances, and housing.  
The Axis V (global assessment of functioning (GAF) score) 
report was 40.  

A July 2002 emergency room record from the Northeast Regional 
Medical Center in Kirksville, Missouri, indicates that the 
veteran presented the previous night for intoxication.  After 
spending the night in the jail, he stated that he felt very 
depressed about the events of the previous night and day, 
which included, according to the veteran, friends taking his 
gun away from him and keeping him from jumping out of a 
window.  He gave the ER physician a history of hypertension, 
depression with two suicide attempts in the past, chest pain, 
pancreatitis, bipolar disorder, claimed that he was born with 
a hole in his heart, and that he had frequent chest pain and 
heart murmur, as well as occasional left-sided weakness.  He 
reported that he drank approximately 12 beers per day, and 
that he had used marijuana in the past.  The physical 
examination was brief, and did not mention any back-related 
complaints.  The examiner's diagnoses were depression, 
suicidal ideation, and musculoskeletal chest pain.  The 
veteran was thereafter transferred to a VA Mental Health 
Unit.

The report of the veteran's July 2002 VA Health Unit 
admission noted that admission was based on depression and 
suicidal ideation.  The veteran reported that the day before 
he had been suicidal and homicidal, wanting to hurt himself, 
his friends, and his girlfriend's son.  He stated that when 
his mother passed away he had received some money, and in the 
last year he had spent it all; he bought a car, and then 
drank the rest of the money away.  The discharge summary 
noted that the veteran complained that he was constantly 
depressed and down on himself.  His complaints included that 
he could not work (though no reason for this was given) and 
therefore could not provide for his daughter, and that he was 
constantly put down by his common law wife.  The discharge 
Axis I diagnosis was alcoholism, chronic and severe with 
admission suicidal ideation, and polysubstance abuse.  There 
was no Axis II diagnosis.  The Axis III diagnoses were 
hepatitis C, pancreatitis, and GERD, but did not mention the 
veteran's back disorder.  In Axis IV the examiner noted 
financial and primary support shortcomings.  The Axis V GAF 
score was reported as 50 on discharge.

The report of a December 2004 Mental Health Assessment by a 
clinical social worker reported that the veteran was seeking 
a PTSD diagnosis in order to qualify for an increase in VA 
disability pension, and related to the examiner that a VA 
psychologist had suggested the possibility that the veteran 
might have PTSD.  The social worker reviewed the veteran's 
history, including having broken bones in his shoulders and 
neck in motor vehicle accidents.  The veteran also reported 
that, by age 14 or 15, he was regularly drinking to 
intoxication, and became involved in a partying life style.  
He reportedly has used a wide variety of street and 
prescription drugs, barbiturates and narcotics, cocaine and 
marijuana.  He admitted to being involved in intravenous drug 
use for approximately 10 years.  The social worker's 
diagnostic impressions were polysubstance dependence, bipolar 
disorder, most recent episode depressed, and PTSD.  

A June 2005 psychiatry note indicated that the veteran was 
being relocated within the VA mental health unit at which he 
was being treated.  The diagnoses given were alcohol 
dependence and probable PTSD.  The discharge summary that 
followed provided a DSM-IV Axis I diagnosis of alcohol 
dependence, alcohol induced mood disorder versus major 
depression.  The Axis II diagnosis was borderline personality 
dependent trait by history.  The Axis III diagnoses are not 
relevant here, as they did not include mention of the 
veteran's back disorder.  In Axis IV the examiner identified 
the veteran's problems as primary support.  The Axis V GAF 
score was 45 on admission, and 50 on discharge.

An August 2005 discharge summary indicates that the veteran 
was admitted to another substance abuse treatment program, 
but was discharged early in what was termed an unsuccessful 
completion because the veteran had tested positive for 
opiates, benzodiazepine, and cannabis.  His discharge 
diagnosis was polysubstance dependency.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  As noted previously, 
disability which is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).

This claim was originally submitted as a claim for depression 
as secondary to the veteran's service-connected back 
disability.  A June 2005 diagnosis was alcohol dependence and 
alcohol-induced mood disorder versus major depression.  The 
Board recognizes that several health care providers have 
noted depression in their reports, but that depression has 
always been identified as being related to something other 
than the veteran's single service-connected disability.  The 
depression has most often been related to his social 
circumstances, particularly his ongoing conflicts with the 
mother of his daughter, and his inability to maintain a 
stable lifestyle that would enable his providing for his 
daughter.  Most recently, as noted immediately above, the 
diagnosis included alcohol-induced mood disorder as opposed 
to major depression.  In short, there is no competent medical 
evidence that suggests any relationship between a mental 
disorder and the veteran's service-connected back disability.

The veteran contends that he has a current diagnosis of 
depression, and that it is etiologically related to his 
service-connected back disability.  The Board acknowledges 
that the veteran served as a medical specialist in service, 
but also notes that that specialty is identified by the Army 
as being equivalent to a practical nurse in the civilian 
workforce.  Moreover, the record shows that the veteran 
dropped out of school in the tenth grade, and there is no 
evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions as to the diagnosis and etiology of any 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have a current mental disorder that is 
secondary to his service-connected back disorder.

IV.  Hepatitis C

As noted above, service connection may be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The veteran was denied service connection for hepatitis C in 
rating decisions dated in May 1998 and September 1999.  The 
RO's May 1998 denial found that there was no record of 
diagnosis of hepatitis C, and no evidence demonstrating a 
possible relationship between any hepatitis C and the 
veteran's service.  The RO's September 1999 denial found that 
new and material evidence had not been received.  The veteran 
did not appeal either denial.  A decision of the RO becomes 
final and is not subject to revision on the same factual 
basis unless a notice of disagreement is filed within one 
year of the notice of decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  Accordingly, the RO's May 1998 
and September 1999 decisions are final decisions requiring 
receipt of new and material evidence in order to adjudicate 
the claim on the merits.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, in order to reopen this claim of service connection for 
hepatitis C, there must have been received, at a minimum, new 
and material evidence of a current chronic hepatitis C 
disability.  

Here, the Board notes that the veteran submitted private 
medical evidence that included a laboratory report dated in 
June 1996, not received by the RO until April 2006, reporting 
a reactive result to the hepatitis C antibody.  A 
contemporaneous treatment note reiterated the laboratory's 
report of hepatitis C reaction, and noted that the veteran 
was probably a chronic carrier, but that infectivity could 
not be ruled out at that time.  The Board finds that this 
evidence is new evidence because, having not been received 
until April 2006, it was not previously of record.  This new 
evidence is also material because it relates to an 
unestablished fact-evidence suggesting the presence of 
chronic hepatitis C in the veteran-necessary to substantiate 
the claim.  Thus, the Board finds that the evidence submitted 
is both new and material.  Accordingly, the Board finds that 
the appellant's claim of entitlement to service connection 
for hepatitis C is reopened.  38 C.F.R. § 3.156(a).


ORDER

Entitlement to an increased (50 percent) rating for residuals 
of fracture of the L-1 vertebra, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to service connection for a mental disorder as 
secondary to service-connected low back disability is denied.

New and material evidence to reopen a claim of service 
connection for hepatitis C has been presented; to this 
limited extent, the appeal of this issue is granted.


REMAND

Having found that new and material evidence has been received 
that is sufficient to reopen the veteran's claim of service 
connection for hepatitis C, the Board finds that a remand is 
necessary in order for additional development and 
adjudication on the merits by the agency of original 
jurisdiction (AOJ) in the first instance.  Specifically, the 
veteran is to be afforded a VA medical examination in order 
to establish whether or not he has, or has ever had, a 
confirmed diagnosis of hepatitis C.  If the examiner 
diagnoses hepatitis C in the veteran, a medical opinion will 
be required as to whether it is at least as likely as not 
that the diagnosed hepatitis C is etiologically related to 
his military service.  

The veteran claims that he has PTSD that is a result of guilt 
surrounding a motor vehicle accident while in the Army on 
leave.  He has told mental health care providers that he was 
driving a car at 120 miles per hour when he hit another 
vehicle head-on, causing the death of two of his friends who 
were riding in the vehicle he was driving. 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders - Fourth Edition 
(DSM-IV), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

When, as here, VA determines that the veteran did not engage 
in combat with the enemy, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2006); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Here, the RO denied service connection for PTSD because it 
was, according to the January 2006 SOC, unable to corroborate 
any traumatic events incident to military service as a basis 
to support the claim.  The Board notes, however, that the 
veteran's SMRs show hospitalization and treatment following 
an off-post, off-duty motor vehicle accident on or about July 
1, 1978.  The evidence of record shows that the veteran was a 
passenger (not the driver), and that he suffered laceration 
of the forehead, contusions and abrasions over extremities, 
fracture of the right glenoid, cerebral concussion, and acute 
grief reaction.  The Board finds that this is evidence of a 
possible in-service stressor.  The Board will therefore 
remand in order that any other evidence that might be 
available be obtained in order to confirm that a valid 
stressor exists, and to afford the veteran a VA PTSD 
examination in order to determine whether or not he in fact 
has PTSD diagnosed in accordance with DSM-IV.  

The Board finds that the claim for TDIU is inextricably 
intertwined with the hepatitis C and PTSD claims.  Since the 
hepatitis C and PTSD claims are being remanded, adjudication 
of the TDIU claim must be deferred pending the outcome of the 
hepatitis C and PTSD service connection claims on remand.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must seek to obtain any 
additional records related to the 
veteran's motor vehicle accident in 
Illinois on or about July 1, 1978.  The 
records search should include police 
accident reports, treatment reports from 
St. James Hospital in Pontiac, Illinois 
from July 1-3, 1978, treatment reports 
from the USAF hospitals at Chanute and 
Scott Air Force Bases, and the Army 
Hospital at Ft. Carson, Colorado.  The 
AOJ should also attempt to locate any 
Line-of-Duty determination made following 
the motor vehicle accident.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA PTSD 
examination by a psychiatrist or 
psychologist to determine whether or not 
the veteran in fact has PTSD diagnosed in 
accordance with DSM-IV.  Psychological 
testing should be conducted with a view 
toward determining whether the veteran 
has PTSD.  A medical opinion should be 
provided as to whether it is as likely as 
not that any diagnosed PTSD is related to 
the in-service motor vehicle accident.  

If the examiner finds that the veteran 
has PTSD related to military service, in 
a separate determination, he/she should 
also provide an opinion as to whether it 
is at least as likely as not that this 
disability in conjunction with his 
service-connected back disability, as 
opposed to the veteran's long history and 
current diagnosis of polysubstance abuse, 
renders the veteran unemployable.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

3.  The AOJ should also schedule the 
veteran for an examination by a physician 
with expertise in infectious disease.  
The examiner should determine whether the 
veteran has hepatitis C.  The entire 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the examiner.  All 
necessary tests and studies should be 
conducted.  The examiner should obtain a 
detailed history regarding the onset of 
pertinent symptomatology and the 
veteran's exposure to risks for hepatitis 
C during his period of military service 
and thereafter.  The examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
hepatitis C is traceable to the veteran's 
military service.

Any risk factors (e.g., substance abuse, 
tattoos, multiple sexual partners, etc.) 
that lead to any conclusion of a 
relationship to military service should 
be specifically identified.  If it is 
determined that hepatitis C likely is the 
result of post-service exposure to risk 
factors, the specific risk factor(s) 
should be identified and an explanation 
provided as to why the post-service 
exposure to risk factors is more likely 
the cause than exposure to in-service 
risk factors.  The examiner should also 
address the significance of the period of 
time between the veteran's separation 
from service in 1979 and his first 
tentative assessment of hepatitis C as 
identified in the June 1996 SmithKline 
Beecham laboratory report.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  The AOJ should ensure that the 
examination reports comply with this 
remand and the questions presented in the 
AOJ's examination requests.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

5.  After undertaking any other 
development deemed appropriate, such as 
additional medical opinion evidence on 
the question of TDIU should service 
connection for PTSD or hepatitis C be 
warranted, the AOJ should consider the 
issues remaining on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


